Case 9:19-cv-81160-RS Document 251-2 Entered on FLSD Docket 03/24/2020 Page 1 of 1



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                         Case No. 9:19-cv-81160

   APPLE INC.,

                       Plaintiff,

           v.

   CORELLIUM, LLC,

                       Defendant.


                           PROPOSED ORDER GRANTING
                JOINT MOTION TO EXTEND TWO DISCOVERY DEADLINES

          THIS CAUSE comes before the Court on Plaintiff Apple Inc. and Defendant Corellium,

   LLC’s Joint Motion to Extend Two Discovery Deadlines (“Joint Motion”). Being fully advised in

   the premises and noting that the parties jointly submitted the request, it is

          ORDERED AND ADJUDGED that the parties’ Joint Motion is hereby GRANTED. The

   following two deadlines shall be adjusted as noted. All other case deadlines shall remain the same.

                              Deadline                      Current         New Deadline

                Exchange of rebuttal expert witness     4/3/2020           4/13/2020
                summaries and reports as required
                by Fed. R. Civ. P. 26(a)(2) by

                Expert discovery shall be completed     4/20/2020          4/27/2020
                by

          DONE AND ORDERED in Fort Lauderdale, Florida, this __ day of March, 2020.

                                                  _________________________________
                                                  RODNEY SMITH
                                                  UNITED STATES DISTRICT JUDGE
